Citation Nr: 0025798	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-17 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected neurodermatitis with urticaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 decision by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, inter alia, granted the veteran service 
connection and a noncompensable evaluation for 
neurodermatitis with urticaria as secondary to service-
connected post-traumatic stress disorder (PTSD), effective 
from November 10, 1997 (the date on which he filed his 
claim).  In the course of the appeal, the RO granted him a 10 
percent evaluation for his service-connected skin disorder, 
effective from November 10, 1997.  The veteran now continues 
his appeal.

(The veteran's service-connected PTSD is currently rated as 
100 percent disabling on a schedular basis.  This rating has 
been in effect since August 1997.)  


FINDINGS OF FACT

The veteran's service-connected neurodermatitis with 
urticaria is currently manifested by recurrent episodes of 
itching and erythematous and eczematous skin lesions on his 
neck, chest, back, arms, abdomen, forehead and scalp, brought 
about by stress and anxiety, which more closely approximate a 
constant state of itching and exudation over an extensive 
area.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, effective from 
November 10, 1997, for the veteran's service-connected 
neurodermatitis with urticaria have been met.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4. 118, 
Diagnostic Code 7899-7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's claims file includes private and VA medical 
records, dated from June 1992 to August 1997, showing that he 
received outpatient treatment on several occasions during 
this period for a psychogenic skin disorder manifested by a 
recurrent rash on his shoulders, trunk, extremities and 
hands.  The reports indicate that he received treatment 
during this period in intervals which indicated that he 
experienced occasional spikes of elevated symptoms for 
several months at a time.  Dermatological diagnoses shown 
during these treatments were neurodermatitis (atopic-like 
picture), xerosis, seborrheic dermatitis of the scalp, 
psoriasis (characterized as extensive in April 1997), 
neurogenic pruritus, chronic nonspecific dermatitis, atopic 
dermatitis, urticaria, asteatotic eczema, palmoplantar 
keratoderma, and seborrheic keratosis.

Included in the aforementioned records is an August 1997 
statement from the veteran's private dermatologist, Robert A. 
Palacio, M.D., who reported that the veteran would experience 
episodes of generalized pruritic rashes on his body and 
extremities associated with extreme anxiety.  According to 
the veteran, he experienced nightmares related to traumatic 
wartime memories and that this caused him additional stress 
which would, in turn, cause his rash and itching to become 
worse.  Dr. Palacio reported that he had examined the veteran 
in early August 1997 and found erythematous and eczematous 
patches on his neck, chest, back, arms and abdomen.  There 
were also erythematous scaly patches on his forehead and 
within his scalp.  The diagnoses were chronic contact 
dermatitis, seborrheic dermatitis and neurodermatitis 
associated with anxiety reaction.  The treatment course 
involved application of topical corticosteroids to the 
affected areas of his body and extremities, a milder 
corticosteroid to the facial lesions, and an antiseborrheic 
shampoo.  Dr. Palacio reported that when he saw the veteran 
about two weeks 


afterwards, his condition was much improved.  The veteran 
indicated that he developed pruritus and skin rashes when he 
felt anxious or under stress.  Dr. Palacio advised him to 
continue use of the topical medications and to return for 
treatment as needed.

On November 10, 1997, VA received the veteran's claim for 
compensation for a chronic skin disorder.  In January 1998, 
he was examined by VA for his dermatological disability.  The 
report of this examination shows that he reported a history 
of episodic rashes and itching with elevated symptomatology 
during periods of high stress.  He stated that he would 
consciously or unconsciously scratch his affected skin to the 
point that it would bleed, at which point the itching would 
cease.  The examining dermatologist noted the veteran's 
medical history, including the letter from Dr. Palacio.  The 
veteran's spouse reported that on several occasions the 
symptoms of his dermatological disability were so elevated 
that he needed treatment with corticosteroid injections.  
Physical examination in January 1998 revealed the presence of 
one small, barely perceptible area on his left upper 
extremity which he reported to be the site of healing 
excoriations secondary to pruritus.  Color photographs show a 
small patch near the veteran's left elbow consistent with 
these observations.  The examiner found no other lesions, 
patches, ulceration, exfoliation or crusting on the veteran's 
body.  However, the examiner concurred with the prior 
diagnosis of neurodermatitis and that the veteran's episodic 
skin disorder was associated with his service-connected PTSD.  
The diagnosis was urticaria secondary to neurodermatitis as a 
result of PTSD.

In a January 1999 statement, Dr. Palacio reported that the 
veteran had been his patient for his chronic skin disorder, 
diagnosed as chronic contact dermatitis, seborrheic 
dermatitis, neurodermatitis, and xerosis cutis since August 
1997.  Treatment course consisted of prescriptions of topical 
medications, creams, ointments and shampoos.

A June 1999 VA dermatological examination report shows that 
the veteran had lichenfied, ill-defined, excoriated skin 
plaques located at his left elbow and right 


upper extremity.  No crust formation was noted.  The veteran 
reported that his rashes frequently began following his 
having bad dreams (related to PTSD) or when he began picking 
and itching at his arms.  He reported that the initial onset 
of an active symptomatic episode would begin with the 
development of pruritic areas and then, with continued 
excoriation, eventual bleeding.  The impression was 
neurodermatitis.  Color photographs were taken during the 
examination which show that both of the veteran's upper 
extremities displayed an area of discoloration on the upper 
arm, located above the elbow.

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an increased evaluation in excess of 
10 percent for a psychogenic skin disorder is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a veteran 
claims that a service-connected disability is more severely 
disabling than as rated, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Shipwash v. 
Brown, 
8 Vet. App. 218 (1995).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained and 
that no further assistance to the veteran with respect to 
this claim is required to comply with 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body 


to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon lack of 
usefulness of the part or system affected, especially in 
self-support.  38 C.F.R. § 4.10 (1999).

The veteran's service-connected psychogenic skin disorder is 
evaluated on the basis of eczema.  38 C.F.R. § 4.118, 
Diagnostic Code 7899-7806.  A noncompensable evaluation for 
eczema is warranted where the skin disorder is manifest by 
slight, if any, exfoliation, exudation, or itching, if on a 
nonexposed surface or small area.  A 10 percent evaluation is 
warranted where the skin disorder is manifest by exfoliation, 
exudation, or itching, if involving an exposed surface or an 
extensive area.  A 30 percent rating is warranted where there 
is constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent rating, which is the 
highest rating provided by the schedule, is warranted where 
the evidence demonstrates ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or if 
the skin disorder is exceptionally repugnant.

A review of the objective medical evidence shows that the 
veteran experiences recurrent episodes of elevated, active 
dermatological symptoms several times per year, manifested by 
erythematous and eczematous patches on his skin which affect 
a rather extensive area of his body, as they appear on his 
trunk, extremities, hands, forehead and scalp.  Though the VA 
examinations of January 1998 and June 1999 show that his skin 
disorder is manifested by symptoms which appear consistent 
with the criteria for a 10 percent evaluation, it is evident 
that these examinations were conducted during a rather 
quiescent and less active symptomatic period.  The VA 
outpatient records of 1992 - 1997 and the statement of the 
veteran's private dermatologist, Dr. Palacio, indicate that 
when the veteran experiences episodes of heightened 
dermatological symptoms, his psychogenic skin disorder is 
manifested by a constellation of symptomatology which more 
closely approximates that which is contemplated in the 
schedular criteria for a 30 percent rating.  In this regard, 
the Board notes that the veteran is rated as totally disabled 
by PTSD, and the correlation between his PTSD symptoms and 
the onset of an episode of elevated skin symptoms has been 
well established by the evidence.  Owing to the severity of 


the psychiatric disorder, it is reasonable to find that the 
recurrence of the stress-related skin disorder symptoms, with 
itching and exudation, would approximate a near-constant 
condition.  See 38 C.F.R. §  4.7.  Therefore, an increased 
rating award, to 30 percent, is warranted.  

However, because the locations of the veteran's skin lesions 
during active phases of heightened symptomatology affect 
primarily those places on his trunk and limbs which are (or 
may be) covered by clothing, the Board cannot concede that 
these are exceptionally repugnant in appearance.  Though the 
report of Dr. Palacio and the VA medical records show that 
the veteran's hands, forehead and scalp are sometimes 
affected, there is no indication by any treating physician 
that these, too, are exceptionally repugnant in appearance.  
No systemic or nervous manifestations associated with the 
psychogenic lesions were mentioned by the VA examiners or 
treating physicians, nor were any complained of by the 
veteran.  The veteran's symptomatic manifestations of his 
skin disorder, by his own statements and the etiological 
opinions of his treating physicians, are not productive of 
nervous manifestations, but rather are, by their very nature, 
the product of a nervous disorder.  Based on the above 
objective findings, the Board concludes that the evidence 
does not indicate that an assignment of an evaluation higher 
than 30 percent is warranted for the veteran's service-
connected skin disability.  The regions of the veteran's body 
affected meet the definition of an "extensive area" as 
provided in the rating schedule for a 10 percent rating.  
Additionally, the Board concedes that the skin disability is 
manifest by persistent skin lesions and constant itching and 
exudation, as contemplated by the schedule for a 30 percent 
rating.  However, for a 50 percent rating to be assigned, the 
evidence must demonstrate not only that there is ulceration 
or extensive exfoliation or crusting (which is clearly 
present), but that there is also systemic and nervous 
manifestations, or that the skin manifestations are 
exceptionally repugnant.  As the medical evidence does not 
characterize the veteran's skin disorder as having been 
manifested by lesions which are exceptionally repugnant and 
do not associate any systemic or nervous 


manifestations with these lesions, the increased evaluation, 
to 30 percent, which has been granted by this appellate 
decision is appropriate.

The Board notes that this case is based on an appeal of an 
April 1998 RO decision, which had granted the veteran service 
connection for a psychogenic skin disorder as secondary to 
service-connected PTSD, with the subsequently awarded 10 
percent evaluation effective from November 10, 1997, the date 
on which he filed his claim for VA compensation benefits for 
this disability.  Consideration must therefore be given 
regarding whether the case warrants the assignment of 
separate ratings for his service-connected disability for 
separate periods of time, from November 10, 1997, to the 
present, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds, however, that such a referral is 
not warranted because the 30 percent evaluation granted by 
this appellate decision is based on the most severe 
disability picture presented by the medical evidence 
associated with the record preceding and encompassing the 
effective date of the award of service connection for a 
psychogenic skin disorder, to the present time.  Therefore, 
an effective date of November 10, 1997, is appropriate for 
the 30 percent rating.

The Board lastly notes that the evidence does not demonstrate 
that the veteran's psychogenic skin disorder produces such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  In this 
regard, the Board notes that the veteran is 100 percent 
service-connected for PTSD, which clearly means that his 
psychiatric disability is the principal causative factor 
behind his social and industrial impairment.  Therefore, a 
finding that his service-connected skin disorder causes 
marked interference with employment cannot be made.  Thus, a 
referral of this case to the Director of the VA Compensation 
and Pension Service for consideration of 


the application of an extraschedular rating for a psychogenic 
skin disorder, under the provisions of 38 C.F.R. § 
3.321(b)(1) (1999), is not warranted.


ORDER

An increased rating for the veteran's service-connected 
neurodermatitis with urticaria, to 30 percent, effective from 
November 10, 1997, is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

